Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION- Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an 
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.  This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-8, 17-21 and 23-29, drawn to a pure culture of Megamonas funiformis, strain no. AF24-28AC, biological deposit no. GDMCC 60093, and to method of administering this bacterium in a therapeutically effective amount to a subject in need thereof to treat and/or prevent a disease of the GI (gastrointestinal) tract that is related to inflammation.
	In advance of prosecution on the merits, to expedite greatly prosecution for Applicant, Applicant is advised to make sure that the as-filed specification is enabled for the method of preventing any and all diseases of the GI (gastrointestinal) tract that are related to inflammation, i.e., that the specification demonstrates with a complete set of statistically significant experimental data that in matched pairs of healthy and diseased subjects, in which one person is given the therapeutic composition and the other person is given a placebo, for a wide range of subjects and under a wide range of conditions, no one goes on to develop the disease or the disease is cured.  That is, the disease is blocked or eradicated in every case, thereby showing prevention.  Absent these critical data, Applicant may wish to amend the claims to be commensurate in scope with the specification.  The claims may be amended to recite treating a set of specifically named GI tract diseases, using standard scientific terms, in accordance with the experimental data and results in the specification.  
	Further, as a species restriction, if this Group is elected, Applicant must elect whether the GI tract diseases that are related to inflammation are treated or prevented or both prevented and treated.  
Group 2, claim(s) 1-8, 17-21 and 23-29, drawn to a pure culture of Megamonas funiformis, strain no. AF24-28AC, biological deposit no. GDMCC 60093, and to method of administering prevent rheumatoid arthritis, which is related to inflammation.
	In advance of prosecution on the merits, to expedite greatly prosecution for Applicant, Applicant is advised to make sure that the as-filed specification is enabled for the method of preventing rheumatoid arthritis, i.e., that the specification demonstrates with a complete set of statistically significant experimental data that in matched pairs of healthy and diseased subjects, in which one person is given the therapeutic composition and the other person is given a placebo, for a wide range of subjects and under a wide range of conditions, no one goes on to develop the disease or the disease is cured.  That is, the disease is blocked or eradicated in every case, thereby showing prevention.  Absent these critical data, Applicant may wish to amend the claims to be commensurate in scope with the specification.  The claims may be amended to recite treating rheumatoid arthritis, using standard scientific terms, in accordance with the experimental data and results in the specification.  
	Further, as a species restriction, if this Group is elected, Applicant must elect whether the rheumatoid arthritis is treated or prevented or both prevented and treated.  
Group 3, claim(s) 1-8, 17-19 and 22-29, drawn to a pure culture of Megamonas funiformis, strain no. AF24-28AC, biological deposit no. GDMCC 60093, and to method of administering this bacterium in a therapeutically effective amount to a subject in need thereof to treat and/or prevent a cardiovascular disease.
	In advance of prosecution on the merits, to expedite greatly prosecution for Applicant, Applicant is advised to make sure that the as-filed specification is enabled for the method of preventing any and all cardiovascular diseases, i.e., that the specification demonstrates with a complete set of statistically significant experimental data that in matched pairs of healthy and diseased subjects, in which one person is given the therapeutic composition and the other person is given a placebo, for a wide range of subjects and under a wide range of conditions, no one goes on to develop the disease or the disease is cured.  That is, the disease is blocked or eradicated in every case, thereby showing prevention.  Absent 
	Further, as a species restriction, if this Group is elected, Applicant must elect whether the cardiovascular diseases are treated or prevented or both prevented and treated.  
The inventions listed as Groups 1-3 do not relate to a single general inventive concept under PCT Rule 13.1, because the 3 Groups are each drawn to a method of treating a different disease.  Multiple different disease treatment methods, which are multiple methods of use, are not one of the five combinations listed above that can be considered for unity of invention.  Thus, the requirement for unity of invention is not fulfilled.  The election of one Group is required.
Species restrictions
This application contains claims directed to more than one species of the generic invention.  These species are deemed to be not so linked as to form a single general inventive concept under PCT Rule 13.1.  Under PCT Rule 13.2, they lack the same or corresponding special technical features, because each species has a different structure and different biological, chemical and medical/therapeutic properties (different categories of additional components in the therapeutic composition that is administered, different components in each category, different therapeutic effects on the subject of administering the M. funiformis, strain no. AF24-28AC, different GI tract diseases that are related to inflammation, different cardiovascular diseases, different dosage forms of the therapeutic composition).  Because the claimed species are not art-recognized equivalents, the species restrictions are proper.  
The species are as follows.
a) Whichever Group is elected, in claim 19, Applicant must elect one or more than one of the therapeutic effects on the subject listed in the claim.  Applicant must indicate the exact number 
b) If Applicant elects Group 1, in claim 21, Applicant must elect one or more than one of the GI tract diseases listed in the claim.  Applicant must indicate the exact number of items elected and the exact identity of each item elected.
c) If Applicant elects Group 3, in claim 23, Applicant must elect one or more than one of the cardiovascular diseases listed in the claim.  Applicant must indicate the exact number of items elected and the exact identity of each item elected.
d) Whichever Group is elected, in claim 25, Applicant must elect one of the dosage forms listed in the claim.
e) Whichever Group is elected, in the combination of claims 27-29, Applicant must elect whether the composition administered in the treatment/prevention method further comprises a prebiotic (claim 27) or a probiotic (claim 27) or both of these (claim 27) or a substance that maintains the viability of the bacterium (claim 28) or a growth factor (claim 29).  This election will be applied to claims 6-8.  
f) Whichever Group is elected, if Applicant elects the viability-maintenance substance in (e) above, in claim 8, Applicant must elect one or more than one of the substances listed in the claim.  Applicant must indicate the exact number of items elected and the exact identity of each item elected.
Applicant is required, in reply to this action, to elect in each category above a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1 and 17.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923.  The examiner can normally be reached on M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached at 571 272 0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Also, as part of the current policy for increased Internet security, please fill out the electronic form PTO/SB/439 authorizing communication via the Internet, the link to which is http://www.uspto.gov/sites/default/files/documents/sb0439.pdf.  This form is a very brief and 
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2021-04-20